Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) and (a) (2) as being anticipated by US Patent 1573721 issued to Loeffler (Here forth “Loeffler”).
Regarding claim 1, Loeffler discloses: An expandable apparatus (Fig A), comprising: 
a. top and bottom base panels (Fig A); 
b. left and right collapsible side walls (Fig A), connected, respectively, to hinges at the left and right edges of the top and bottom panels (Fig A), wherein each of the left and right collapsible side walls comprises a top wall panel and a bottom wall panel interconnected by at least one hinge (Fig A), and wherein the expandable apparatus is reconfigurable from a collapsed configuration (Fig 4), in which the left and right collapsible side walls are collapsed (Fig 4), to an expanded configuration in which the left and right collapsible side walls are fully expanded and are substantially perpendicular to the top and bottom base panels (Fig A); and 
c. a plurality of releasable supporting members configured to maintain the left and right collapsible side walls from unintentional collapse (Fig 3; Column 2 lines 100-103, support members prevent the collapse).

    PNG
    media_image1.png
    322
    712
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 3 of Loeffler
Regarding claim 2, Loeffler discloses: wherein a horizontal location of said apparatus' center of gravity is unchanged following reconfiguration from the collapsed configuration to the expanded configuration (As the suitcase is symmetrical and even when expanded remains symmetrical along the horizonal axis, the weight it the horizontal direction remains equally distributed and only the distribution in the vertical direction is changing, so the CG in the horizontal location remains the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler in view of US Patent 5251731 issued to Cassese (Here forth “Cassese”).
Regarding claim 3, Loeffler does not expressly disclose that the support members are pivotal props.
Cassese discloses a similar expandable apparatus wherein the supporting members are pivotal props (Fig B, pivotal prop 32 allows to the suitcase to stay in the expanded position).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Cassese before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include pivotal hinges, as taught by Cassese, to advantageously provide a better support for the sidewalls.

    PNG
    media_image2.png
    333
    386
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 2 of Cassese
Regarding claim 4, Loeffler further discloses wherein the pivotal props are hinged into [Not taught: the top] and bottom base panels (Fig 4, the support bracket 21 attached to the bottom wall, which is hinged to the bottom base panel making pivotal prop hinged into one side to the bottom base panel), and wherein [Not taught: the top] and bottom base panels (Fig A) comprise rigid anchoring elements suitable to hold the props when the expandable apparatus is in its expanded configuration (Column 2 lines 100-103, Fig 4 anchor 22), wherein said anchoring elements and the supporting members are arranged in a way that provides support to said expandable apparatus in the expanded configuration (Column 2 lines 100-103, Fig 4 anchor 22), and also enables a quick release of the supporting members from said anchoring elements (Column 2 lines 100-110, Fig 4 anchor 22; Fig A, the pivotal props and the rigid anchoring elements 21 facilitate a quick release of the props from corresponding36483/US/17-CIP - 17 - anchoring elements 21, thus allowing a partial collapse of the side walls hence avoiding damage to the expandable apparatus), thus enabling to form the collapsed configuration, wherein the top base panel is suitable to support top side of each collapsible side walls (Fig A), and the bottom base panel is suitable to support a bottom side of each collapsible side walls (Fig A).
Loeffler does not expressly disclose pivotal props hinged into the top base panel.
Cassese discloses a similar expandable apparatus wherein Loeffler further discloses wherein the pivotal props are hinged into the top base panels (Fig 2, hinge 32 is attached to the top base panel).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Cassese before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include the concept of having pivotal props taught in Loeffler hinged to the top base panel, as taught by Cassese, to advantageously provide a better support for the top base panel.
Regarding claim 5, Loeffler as modified includes all of the limitations, including wherein the pivotal props and the rigid anchoring elements facilitate a quick release of the props from corresponding36483/US/17-CIP - 17 - anchoring elements, thus allowing a partial collapse of the side walls hence avoiding damage to the expandable apparatus (See the detailed description of the rejection of claim 4).
Regarding claim 6, Loeffler discloses wherein the supporting members are corner ledges, and wherein the side walls comprise tracks along which the corner ledges are brought to a supporting configuration (Fig A,1, and 4, the supporting members are ledges that are located along the corner borders of the sides of the suitcase and are therefore corner ledges).
Regarding claim 7, Loeffler discloses wherein the supporting members are border ledges (Fig A,1, and 4, the supporting members are ledges that are located along the corner borders of the sides of the suitcase and are therefore border ledges; Fig 3 and 5, the side walls 12 can slide back and forth about an invisible track along the sidewalls 12 and border ledge to create a supporting configuration), and wherein the left and right side walls comprise tracks along which the border ledges are brought to a supporting configuration (Fig 3 and 5, the side walls 12 can slide back and forth about an invisible track along the sidewalls 12 and border ledge to create a supporting configuration).
Regarding claim 8, Loeffler discloses wherein the supporting members comprise a rear side wall (Fig A, the supporting members are 3D and therefore not only have a rear side wall but front, left and right).
Regarding claim 11, Loeffler further discloses wherein each of the pivotal props is self-locking (Column 3 lines 10-15, as the catch 20 pulls and locked the links, these props are self-locking).
Regarding claim 12, Loeffler discloses a pivotal prop with an engagement member mounted into groove (Fig A, support member is secured via screws being screwed through grooves on panel).
Loeffler does not expressly disclose that the engagement members  are slidably mounted into the groove.
Cassese discloses wherein an upper engagement element of each of the pivotal props is slidably mounted in a corresponding groove formed in a bottom face of the top panel that extends in a lengthwise direction to an impediment located at an intermediate region of the top panel and is continuously slidable along the groove in response to a degree of collapse of the left and right side walls (Fig B, the pivotal prop engagement element slidably moves within the groove and extended the top panel up lengthwise; the impediment which is in the intermediate region; the engagement slides continuously to increase or decrease the degree of collapse).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Cassese before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include the concept of having pivotal props taught in Loeffler be slidably pivotal, as taught by Cassese, to advantageously provide a smooth operation that aids in helping the suitcase stay open at various degrees lengthwise until it can be locked in the opened or closed position.
Regarding claim 13, Loeffler further discloses wherein each of the engagement elements, when the left and right collapsible side walls are set to the expanded configuration and corresponding pivotal props are self-locked (Fig 3, Column 2 lines 100-110), is in secured contact with a corresponding traversable obstacle that is provided along the corresponding groove, such that additional lengthwise displacement of each of the engagement36483/US/17-CIP -18 -elements towards the impediment is prevented due to its engagement with the obstacle ( Fig 3, Column 2 lines 100-110).
Regarding claim 14, Loeffler as modified discloses wherein one of the engagement element and the obstacle is configured with resilient means which compress following transmission thereto of an actuating force (Fig 3-4 and Column 3 lines 10-15 of Loeffler the obstacle 20 is resilient and  there is an actuating force when the lock occurs, the automatic locking of the obstacle affected the pivotal engagement element of the modified Loeffler with the same actuating force), to facilitate displacement of the engagement element through a clearance between the obstacle and a wall of the groove that is smaller than a groove-engaging dimension of the engagement element when the corresponding pivotal prop is self-locked (Fig 3-4 and Column 3 lines 10-15 of Loeffler the obstacle 20 the automatic locking of the within the obstacle of the modified Loeffler; Fig B, for the pivotal engagement of the modified Loeffler, the groove within the panel to which the engagement element is attached must be smaller than a groove engaging dimension of the engagement element).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Cassese before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include the concept of the groove within the panel to which the engagement element is attached be smaller than a groove engaging dimension of the engagement element, as taught by Cassese, to advantageously provide a controlled movement of the engagement element.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Loeffler in view of US Patent 3335827 issued to Hofferbert (Here forth “Hofferbert”).
Regarding claim 9, Loeffler does not expressly disclose Polypropylene.
Hofferbert discloses a similar suitcase in which the panels and walls are made of Polypropylene (Column 2 lines 63-70).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Hofferbert before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include portions of the suitcase, such as the panels and wall, be made of polypropylene, as taught by Hofferbert, to advantageously provide a sturdy support.
Regarding claim 10, Loeffler does not expressly disclose metal.
 Hofferbert discloses a similar suitcase further comprising metal profiles at selected locations (Column 1, lines25-26).
It would have been obvious to a person having ordinary skill in the art having the teachings of Loeffler and Hofferbert before them, when the application was filed, to have modified the expandable apparatus of Loeffler to include portions of the suitcase to be made of metal, as taught by Hofferbert, to advantageously provide a sturdy support.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 2806563 issued to Einhorn (Fig 3: hinges, expandable apparatus);
US Publication 20060070837 by King (Fig 1-2: expandable apparatus);
US Publication 2015/0327639 by Anonelli (Fig 2: expandable apparatus);
US Patent 11044973 issued to Easterwood (Fig 6B-B: expandable apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         
/DON M ANDERSON/               Primary Examiner, Art Unit 3733